UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission Registrant; State of Incorporation; I.R.S. Employer File Number Address; and Telephone Number Identification No. 333-21011 FIRSTENERGY CORP. 34-1843785 (An Ohio Corporation) 76 South Main Street Akron, OH44308 Telephone (800)736-3402 000-53742 FIRSTENERGY SOLUTIONS CORP. 31-1560186 (An Ohio Corporation) c/o FirstEnergy Corp. 76 South Main Street Akron, OH44308 Telephone (800)736-3402 1-2578 OHIO EDISON COMPANY 34-0437786 (An Ohio Corporation) c/o FirstEnergy Corp. 76 South Main Street Akron, OH44308 Telephone (800)736-3402 1-2323 THE CLEVELAND ELECTRIC ILLUMINATING COMPANY 34-0150020 (An Ohio Corporation) c/o FirstEnergy Corp. 76 South Main Street Akron, OH44308 Telephone (800)736-3402 1-3583 THE TOLEDO EDISON COMPANY 34-4375005 (An Ohio Corporation) c/o FirstEnergy Corp. 76 South Main Street Akron, OH44308 Telephone (800)736-3402 1-3141 JERSEY CENTRAL POWER & LIGHT COMPANY 21-0485010 (A New Jersey Corporation) c/o FirstEnergy Corp. 76 South Main Street Akron, OH44308 Telephone (800)736-3402 1-446 METROPOLITAN EDISON COMPANY 23-0870160 (A Pennsylvania Corporation) c/o FirstEnergy Corp. 76 South Main Street Akron, OH44308 Telephone (800)736-3402 1-3522 PENNSYLVANIA ELECTRIC COMPANY 25-0718085 (A Pennsylvania Corporation) c/o FirstEnergy Corp. 76 South Main Street Akron, OH44308 Telephone (800)736-3402 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and(2) has been subject to such filing requirements for the past 90days. Yes (X)No() FirstEnergy Corp., FirstEnergy Solutions Corp., Ohio Edison Company, The Cleveland Electric Illuminating Company, The Toledo Edison Company, Jersey Central Power & Light Company, Metropolitan Edison Company and Pennsylvania Electric Company Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes (X) No () FirstEnergy Corp. Yes () No () FirstEnergy Solutions Corp., Ohio Edison Company, The Cleveland Electric Illuminating Company, The Toledo Edison Company, Jersey Central Power & Light Company, Metropolitan Edison Company, and Pennsylvania Electric Company Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large Accelerated Filer (X) FirstEnergy Corp. Accelerated Filer () N/A Non-accelerated Filer (Do not check if a smaller reporting company) (X) FirstEnergy Solutions Corp., Ohio Edison Company, The Cleveland Electric Illuminating Company, The Toledo Edison Company, Jersey Central Power & Light Company, Metropolitan Edison Company and Pennsylvania Electric Company Smaller Reporting Company () N/A Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes () No (X) FirstEnergy Corp., FirstEnergy Solutions Corp., Ohio Edison Company, The Cleveland Electric Illuminating Company, The Toledo Edison Company, Jersey Central Power & Light Company, Metropolitan Edison Company and Pennsylvania Electric Company Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: OUTSTANDING CLASS AS OF Novembe 6, 2009 FirstEnergy Corp., $0.10 par value 304,835, 407 FirstEnergy Solutions Corp., no par value 7 Ohio Edison Company, no par value 60 The Cleveland Electric Illuminating Company, no par value The Toledo Edison Company, $5 par value Jersey Central Power & Light Company, $10 par value Metropolitan Edison Company, no par value Pennsylvania Electric Company, $20 par value FirstEnergy Corp. is the sole holder of FirstEnergy Solutions Corp., Ohio Edison Company, The Cleveland Electric Illuminating Company, The Toledo Edison Company, Jersey Central Power & Light Company, Metropolitan Edison Company and Pennsylvania Electric Company common stock. This combined Form 10-Q is separately filed by FirstEnergy Corp., FirstEnergy Solutions Corp., Ohio Edison Company, The Cleveland Electric Illuminating Company, The Toledo Edison Company, Jersey Central Power & Light Company, Metropolitan Edison Company and Pennsylvania Electric Company. Information contained herein relating to any individual registrant is filed by such registrant on its own behalf. No registrant makes any representation as to information relating to any other registrant, except that information relating to any of the FirstEnergy subsidiary registrants is also attributed to FirstEnergy Corp. OMISSION OF CERTAIN INFORMATION FirstEnergy Solutions Corp., Ohio Edison Company, The Cleveland Electric Illuminating Company, The Toledo Edison Company, Jersey Central Power & Light Company, Metropolitan Edison Company and Pennsylvania Electric Company meet the conditions set forth in General Instruction H(1)(a) and (b) of Form 10-Q and are therefore filing this Form 10-Q with the reduced disclosure format specified in General Instruction H(2) to Form 10-Q. Forward-Looking Statements: This Form 10-Q includes forward-looking statements based on information currently available to management. Such statements are subject to certain risks and uncertainties. These statements include declarations regarding management’s intents, beliefs and current expectations. These statements typically contain, but are not limited to, the terms “anticipate,” “potential,” “expect,” “believe,” “estimate” and similar words. Forward-looking statements involve estimates, assumptions, known and unknown risks, uncertainties and other factors that may cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Actual results may differ materially due to: · The speed and nature of increased competition in the electric utility industry and legislative and regulatory changes affecting how generation rates will be determined following the expiration of existing rate plans in Pennsylvania. · The impact of the PUCO’s regulatory process on the Ohio Companies associated with the distribution rate case. · Economic or weather conditions affecting future sales and margins. · Changes in markets for energy services. · Changing energy and commodity market prices and availability. · Replacement power costs being higher than anticipated or inadequately hedged. · The continued ability of FirstEnergy’s regulated utilities to collect transition and other charges. · Operating and maintenance costs being higher than anticipated. · Other legislative and regulatory changes, and revised environmental requirements, including possible GHG emission regulations. · The potential impacts of the U.S. Court of Appeals’ July11, 2008 decision requiring revisions to the CAIR rules and the scope of any laws, rules or regulations that may ultimately take their place. · The uncertainty of the timing and amounts of the capital expenditures needed to, among other things, implement the Air Quality Compliance Plan (including that such amounts could be higher than anticipated or that certain generating units may need to be shut down) or levels of emission reductions related to the Consent Decree resolving the NSR litigation or other potential regulatory initiatives or actions. · Adverse regulatory or legal decisions and outcomes (including, but not limited to, the revocation of necessary licenses or operating permits and oversight) by the NRC. · Met-Ed’s and Penelec’s transmission service charge filings with the PPUC. · The continuing availability of generating units and their ability to operate at or near full capacity. · The ability to comply with applicable state and federal reliability standards. · The ability to accomplish or realize anticipated benefits from strategic goals (including employee workforce initiatives). · The ability to improve electric commodity margins and to experience growth in the distribution business. · The changing market conditions that could affect the value of assets held in the registrants’ nuclear decommissioning trusts, pension trusts and other trust funds, and cause FirstEnergy to make additional contributions sooner, or in amounts that are larger than currently anticipated. · The ability to access the public securities and other capital and credit markets in accordance with FirstEnergy’s financing plan and the cost of such capital. · Changes in general economic conditions affecting the registrants. · The state of the capital and credit markets affecting the registrants. · Interest rates and any actions taken by credit rating agencies that could negatively affect the registrants’ access to financing or their costs and increase requirements to post additional collateral to support outstanding commodity positions, LOCs and other financial guarantees. · The continuing decline of the national and regional economy and its impact on the registrants’ major industrial and commercial customers. · Issues concerning the soundness of financial institutions and counterparties with which the registrants do business. · The risks and other factors discussed from time to time in the registrants’ SEC filings, and other similar factors. The foregoing review of factors should not be construed as exhaustive. New factors emerge from time to time, and it is not possible for management to predict all such factors, nor assess the impact of any such factor on the registrants’ business or the extent to which any factor, or combination of factors, may cause results to differ materially from those contained in any forward-looking statements. A security rating is not a recommendation to buy, sell or hold securities that may be subject to revision or withdrawal at any time by the assigning rating organization. Each rating should be evaluated independently of any other rating. The registrants expressly disclaim any current intention to update any forward-looking statements contained herein as a result of new information, future events or otherwise. TABLE OF CONTENTS Pages Glossary of Terms iii-iv Item 1.Financial Statements FirstEnergy Corp. Consolidated Statements of Income 1 Consolidated Statements of Comprehensive Income (Loss) 2 Consolidated Balance Sheets 3 Consolidated Statements of Cash Flows 4 FirstEnergy Solutions Corp. Consolidated Statements of Income and Comprehensive Income 5 Consolidated Balance Sheets 6 Consolidated Statements of Cash Flows 7 Ohio Edison Company Consolidated Statements of Income and Comprehensive Income (Loss) 8 Consolidated Balance Sheets 9 Consolidated Statements of Cash Flows 10 The Cleveland Electric Illuminating Company Consolidated Statements of Income and Comprehensive Income (Loss) 11 Consolidated Balance Sheets 12 Consolidated Statements of Cash Flows 13 The Toledo Edison Company Consolidated Statements of Income and Comprehensive Income (Loss) 14 Consolidated Balance Sheets 15 Consolidated Statements of Cash Flows 16 Jersey Central Power & Light Company Consolidated Statements of Income and Comprehensive Income 17 Consolidated Balance Sheets 18 Consolidated Statements of Cash Flows 19 Metropolitan Edison Company Consolidated Statements of Income and Comprehensive Income (Loss) 20 Consolidated Balance Sheets 21 Consolidated Statements of Cash Flows 22 Pennsylvania Electric Company Consolidated Statements of Income and Comprehensive Income (Loss) 23 Consolidated Balance Sheets 24 Consolidated Statements of Cash Flows 25 i TABLE OF CONTENTS (Cont'd) Pages Combined Notes To Consolidated Financial Statements 26-65 Report of Independent Registered Public Accounting Firm FirstEnergy Corp. 66 FirstEnergy Solutions Corp. 67 Ohio EdisonCompany 68 The Cleveland Electric Illuminating Company 69 The Toledo Edison Company 70 Jersey Central Power & Light Company 71 Metropolitan Edison Company 72 Pennsylvania Electric Company 73 Item 2. Management's Discussion and Analysis of Registrant and Subsidiaries 74-118 Management's Narrative Analysis of Results of Operations FirstEnergy Solutions Corp. 119-121 Ohio Edison Company 122-123 The Cleveland Electric Illuminating Company 124-125 The Toledo Edison Company 126-127 Jersey Central Power & Light Company 128-129 Metropolitan Edison Company 130-131 Pennsylvania Electric Company 132-133 Item 3.Quantitative and Qualitative Disclosures About Market Risk Item 4.Controls and Procedures – FirstEnergy Item 4T.Controls and Procedures – FES, OE, CEI, TE, JCP&L, Met-Ed and Penelec Part II.Other Information Item 1.Legal Proceedings Item 1A.Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 5.Other Information Item 6. Exhibits 136-137 ii GLOSSARY OF TERMS The following abbreviations and acronyms are used in this report to identify FirstEnergy Corp. and its current and former subsidiaries: ATSI American Transmission Systems, Incorporated, owns and operates transmission facilities CEI The Cleveland Electric Illuminating Company, an Ohio electric utility operating subsidiary FENOC FirstEnergy Nuclear Operating Company, operates nuclear generating facilities FES FirstEnergy Solutions Corp., provides energy-related products and services FESC FirstEnergy Service Company, provides legal, financial and other corporate support services FEV FirstEnergy Ventures Corp., invests in certain unregulated enterprises and business ventures FGCO FirstEnergy Generation Corp., owns and operates non-nuclear generating facilities FirstEnergy FirstEnergy Corp., a public utility holding company GPU GPU, Inc., former parent of JCP&L, Met-Ed and Penelec, which merged with FirstEnergy on November7, 2001 JCP&L Jersey Central Power & Light Company, a New Jersey electric utility operating subsidiary JCP&L Transition Funding JCP&L Transition Funding LLC, a Delaware limited liability company and issuer of transition bonds JCP&L Transition Funding II JCP&L Transition Funding II LLC, a Delaware limited liability company and issuer of transitionbonds Met-Ed Metropolitan Edison Company, a Pennsylvania electric utility operating subsidiary NGC FirstEnergy Nuclear Generation Corp., owns nuclear generating facilities OE Ohio Edison Company, an Ohio electric utility operating subsidiary Ohio Companies CEI, OE and TE Penelec Pennsylvania Electric Company, a Pennsylvania electric utility operating subsidiary Penn Pennsylvania Power Company, a Pennsylvania electric utility operating subsidiary of OE Pennsylvania Companies Met-Ed, Penelec and Penn PNBV PNBV Capital Trust, a special purpose entity created by OE in 1996 Shelf Registrants OE, CEI, TE, JCP&L, Met-Ed and Penelec Shippingport Shippingport Capital Trust, a special purpose entity created by CEI and TE in 1997 Signal Peak A joint venture between FirstEnergy Ventures Corp. and Boich Companies, that owns mining and coal transportation operations near Roundup, Montana TE The Toledo Edison Company, an Ohio electric utility operating subsidiary Utilities OE, CEI, TE, Penn, JCP&L, Met-Ed and Penelec Waverly The Waverly Power and Light Company, a wholly owned subsidiary of Penelec The following abbreviations and acronyms are used to identify frequently used terms in this report: AEP American Electric Power Company, Inc. ALJ Administrative Law Judge AMP-Ohio American Municipal Power-Ohio, Inc. AOCL Accumulated Other Comprehensive Loss AQC Air Quality Control BGS Basic Generation Service CAA Clean Air Act CAIR Clean Air Interstate Rule CAMR Clean Air Mercury Rule CBP Competitive Bid Process CO2 Carbon Dioxide CTC Competitive Transition Charge DOJ United States Department of Justice DPA Department of the Public Advocate, Division of Rate Counsel (New Jersey) EE&C Energy Efficiency and Conservation EMP Energy Master Plan EPA United States Environmental Protection Agency EPACT Energy Policy Act of 2005 ESP Electric Security Plan FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission FMB First Mortgage Bond GAAP Accounting Principles Generally Accepted in the United States GHG Greenhouse Gases iii GLOSSARY OF TERMS, Cont'd. IRS Internal Revenue Service kV Kilovolt KWH Kilowatt-hours LED Light-emitting Diode LIBOR London Interbank Offered Rate LOC Letter of Credit MISO Midwest Independent Transmission System Operator, Inc. Moody's Moody's Investors Service, Inc. MRO Market Rate Offer MW Megawatts MWH Megawatt-hours NAAQS National Ambient Air Quality Standards NERC North American Electric Reliability Corporation NJBPU New Jersey Board of Public Utilities NOV Notice of Violation NOX Nitrogen Oxide NRC Nuclear Regulatory Commission NSR New Source Review NUG Non-Utility Generation NUGC Non-Utility Generation Charge NYMEX New York Mercantile Exchange OCI Other Comprehensive Income OPEB Other Post-Employment Benefits OVEC Ohio Valley Electric Corporation PCRB Pollution Control Revenue Bond PJM PJM Interconnection L. L. C. PLR Provider of Last Resort; an electric utility's obligation to provide generation service to customers whose alternative supplier fails to deliver service PPUC Pennsylvania Public Utility Commission PSA Power Supply Agreement PUCO Public Utilities Commission of Ohio QSPE Qualifying Special-Purpose Entity RCP Rate Certainty Plan RFP Request for Proposal RTC Regulatory Transition Charge RTO Regional Transmission Organization S&P Standard & Poor's Ratings Service SB221 Amended Substitute Senate Bill 221 SBC Societal Benefits Charge SEC U.S. Securities and Exchange Commission SECA Seams Elimination Cost Adjustment SIP State Implementation Plan(s) Under the Clean Air Act SNCR Selective Non-Catalytic Reduction SO2 Sulfur Dioxide TBC Transition Bond Charge TMI-2 Three Mile Island Unit 2 TSC Transmission Service Charge VERO Voluntary Enhanced Retirement Option VIE Variable Interest Entity iv FIRSTENERGY CORP. CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended Nine Months Ended September 30 September 30 (In millions, except per share amounts) REVENUES: Electric utilities $ Unregulated businesses Total revenues * EXPENSES: Fuel Purchased power Other operating expenses Provision for depreciation Amortization of regulatory assets Deferral of regulatory assets - ) ) ) General taxes Total expenses OPERATING INCOME OTHER INCOME (EXPENSE): Investment income 40 73 Interest expense ) Capitalized interest 35 15 96 36 Total other expense ) INCOME BEFORE INCOME TAXES INCOME TAXES NET INCOME Noncontrolling interest income (loss) (4 ) - ) 1 EARNINGS AVAILABLE TO FIRSTENERGY CORP. $ BASIC EARNINGS PER SHARE OF COMMON STOCK $ WEIGHTED AVERAGE NUMBER OF BASIC SHARES OUTSTANDING DILUTED EARNINGS PER SHARE OF COMMON STOCK $ WEIGHTED AVERAGE NUMBER OF DILUTED SHARES OUTSTANDING DIVIDENDS DECLARED PER SHARE OF COMMON STOCK $ * Includes excise tax collections of $106 million and $115 million in the three months ended September 30, 2009 and 2008, respectively, and $310 million and $329 million in the nine months ended September 2009 and 2008, respectively. The accompanying Notes to Consolidated Financial Statements as they relate to FirstEnergy Corp. are an integral part of these statements. 1 FIRSTENERGY CORP. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) Three Months Ended Nine Months Ended September 30 September 30 (In millions) NET INCOME $ OTHER COMPREHENSIVE INCOME (LOSS): Pension and other postretirement benefits ) ) 24 ) Unrealized gain (loss) on derivative hedges 19 26 57 21 Change in unrealized gain on available-for-sale securities ) Other comprehensive income (loss) ) ) 5 ) Income tax expense (benefit) related to other comprehensive income ) ) 26 ) Other comprehensive income (loss), net of tax ) COMPREHENSIVE INCOME (LOSS) ) COMPREHENSIVE INCOME (LOSS) ATTRIBUTABLE TO NONCONTROLLING INTEREST (4 ) - ) 1 COMPREHENSIVE INCOME (LOSS) AVAILABLE TO FIRSTENERGY CORP. $ ) $ $ $ The accompanying Notes to Consolidated Financial Statements as they relate to FirstEnergy Corp. are an integral part of these statements. 2 FIRSTENERGY CORP. CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, (In millions) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Receivables- Customers (less accumulated provisions of $28 million for uncollectible accounts) Other (less accumulated provisions of $9 million for uncollectible accounts) Materials and supplies, at average cost Prepaid taxes Other PROPERTY, PLANT AND EQUIPMENT: In service Less - Accumulated provision for depreciation Construction work in progress INVESTMENTS: Nuclear plant decommissioning trusts Investments in lease obligation bonds Other DEFERRED CHARGES AND OTHER ASSETS: Goodwill Regulatory assets Power purchase contract asset Other $ $ LIABILITIES AND CAPITALIZATION CURRENT LIABILITIES: Currently payable long-term debt $ $ Short-term borrowings Accounts payable Accrued taxes Other CAPITALIZATION: Common stockholders’ equity- Common stock, $0.10 par value, authorized 375,000,000 shares- 31 31 304,835,407 shares outstanding Other paid-in capital Accumulated other comprehensive loss ) ) Retained earnings Total common stockholders' equity Noncontrolling interest 1 32 Total equity Long-term debt and other long-term obligations NONCURRENT LIABILITIES: Accumulated deferred income taxes Asset retirement obligations Deferred gain on sale and leaseback transaction Power purchase contract liability Retirement benefits Lease market valuation liability Other COMMITMENTS, GUARANTEES AND CONTINGENCIES (Note 9) $ $ The accompanying Notes to Consolidated Financial Statements are an integral part of these balance sheets. 3 FIRSTENERGY CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30 (In millions) CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash from operating activities- Provision for depreciation Amortization of regulatory assets Deferral of regulatory assets ) ) Nuclear fuel and lease amortization 92 82 Deferred purchased power and other costs ) ) Deferred income taxes and investment tax credits, net Investment impairment 39 63 Deferred rents and lease market valuation liability ) ) Accrued compensation and retirement benefits 20 ) Stock-based compensation (1 ) ) Gain on asset sales ) ) Electric service prepayment programs ) ) Cash collateral, net ) 21 Gain on investment securities held in trusts ) ) Loss on debt redemption - Pension trust contribution ) - Decrease (increase) in operating assets- Receivables 78 ) Materials and supplies 30 ) Prepaid taxes ) ) Increase (decrease) in operating liabilities- Accounts payable ) ) Accrued taxes ) ) Accrued interest Other 17 ) Net cash provided from operating activities CASH FLOWS FROM FINANCING ACTIVITIES: New Financing- Long-term debt Short-term borrowings, net - Redemptions and Repayments- Long-term debt ) ) Short-term borrowings, net ) - Net controlled disbursement activity ) 6 Common stock dividend payments ) ) Other ) 21 Net cash provided from financing activities CASH FLOWS FROM INVESTING ACTIVITIES: Property additions ) ) Proceeds from asset sales 19 64 Sales of investment securities held in trusts Purchases of investment securities held in trusts ) ) Cash investments (4
